DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

	The following is an examiner’s statement of reasons for allowance:
As applicant pointed out under Remark section, pages 10-12, Maeda et al. (US 2013/0282336 A1), taken either singly and/or in combination with other cited prior arts, do not teach the combined functional limitations of set a range for the recorded numerical data based on a time period and one of a plurality of data items which specify one of the at least the plurality of rolling mills and the plurality of motors of the rolling mill equipment from which the numerical data to be analyzed is collected, input numerical data within the set range from the recorded numerical data, and perform a first classification and a second classification for each piece of the numerical data within the set range so as to group the numerical data within the set range having a similar specification and a similar use condition into a group representing a same physical quantity, the first classification being a classification to form one population by gathering the numerical data within the set range having the similar specification and the similar use condition, the second classification being a classification performed with respect to the population formed by the first classification based on the same physical quantity, extract a statistical value of the grouped 
Prior arts of record do not teach and/or suggest these claimed limitations, thus, all remaining pending claims 1-5 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC TUKU TECKLU whose telephone number is (571)272-7957.  The examiner can normally be reached on M-F 9A-5:30P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISAAC T TECKLU/Primary Examiner, Art Unit 2193